                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION


 MICHAEL BEHR,                                     CV 19-157-M-DLC-KLD

                    Plaintiff,
                                                   ORDER
 vs.

 USAA SAVINGS BANK,

                    Defendant.

       Defendant moves for the admission of Nora K. Cook to practice before this

Court in this case with Brett Clark and Mark Stermitz to act as local counsel. Ms.

Cook’s application appears to be in order.

       Accordingly, IT IS HEREBY ORDERED that Defendant’s motion to admit

Ms. Cook pro hac vice is GRANTED on the condition that Ms. Cook shall do her

own work. This means that Ms. Cook must do her own writing, sign her own

pleadings, motions, and briefs, and appear and participate personally. Counsel

shall take steps to register in the Court’s electronic filing system (“CM-ECF”).

Further information is available on the Court’s website, www.mtd.uscourts.gov, or

from the Clerk’s Office. Ms. Cook may move for the admission pro hac vice of one

associate of her firm. Such associate, if duly admitted, shall be authorized to

participate in this case on the same terms and conditions as Ms. Cook.
      IT IS FURTHER ORDERED that this Order is subject to withdrawal unless

Ms. Cook, within fifteen (15) days of the date of this Order, files a pleading

acknowledging her admission under the terms set forth above.

             DATED this 22nd day of October, 2019.


                                       _______________________________
                                       Kathleen L. DeSoto
                                       United States Magistrate Judge
